Citation Nr: 9921101	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of the resection of a tumor of the left 
shoulder.  

2.  Entitlement to service connection for a left shoulder tumor, 
secondary to exposure to Agent Orange in service.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962, and from December 1962 to December 1980.  


FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for residuals of the resection of a 
tumor of the left shoulder in August 1982 on the basis that the 
tumor was not present to a compensable degree in service or 
within one year following service.  The veteran expressed 
disagreement with that decision, and was provided a Statement of 
the Case.  He did not, however, perfect an appeal of that 
decision, and it became final.  

2.  Evidence regarding a relationship between the tumor and 
service, namely the 1998 medical expert report, was not 
previously submitted to agency decisionmakers and was neither 
cumulative nor redundant, bears directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  

3.  There is no competent evidence that the giant cell tumor that 
was surgically removed from the veteran's left shoulder in May 
1982 was incurred or aggravated in service.  

4.  The veteran's left shoulder tumor is not a disease enumerated 
in the applicable regulations regarding presumptive service 
connection due to Agent Orange exposure.  

5.  There is no competent evidence that the veteran's left 
shoulder tumor was caused by exposure to Agent Orange in service. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of the resection 
of a tumor of the left shoulder has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The evidence submitted by the veteran in support of his 
reopened claim of entitlement to service connection for residuals 
of the resection of a tumor of the left shoulder, although 
sufficient to reopen the claim, is not sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, and the reopened claim is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.304, 
3.307, 3.309 (1998).  

3.  The evidence submitted by the veteran in support of his claim 
of entitlement to service connection for a left shoulder tumor as 
secondary to exposure to Agent Orange is not sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, so the claim is not well grounded.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the current appeal, the veteran seeks service connection for 
residuals of the resection of a left shoulder tumor.  He served 
on active duty from September 1960 to September 1962, and then 
from December 1962 to December 1980.  In January 1981 the veteran 
filed a claim seeking entitlement to service connection for low 
back pain, dermatophytosis, hearing loss, eyes and obstructive 
airway disease, but made no mention of a left shoulder 
disability.  In February 1982 the veteran was treated for chest 
pain that radiated into the left arm.  Upon further 
investigation, including a biopsy, it was determined that the 
appropriate diagnosis was a highly aggressive, malignant, giant 
cell tumor on the left humerus, with pathologic fracture.  In 
April 1982 the veteran was transferred from the Naval Regional 
Medical Center (NRMC) in Pensacola, Florida, to the NRMC in 
Portsmouth, Virginia.  At that facility he underwent a Tikhor-
Linberg resection of the scapula, lateral clavicle, proximal 
humerus en bloc for giant cell tumor, in May 1982.  

In July 1982 the veteran filed a claim of entitlement to service 
connection for a disability of the left shoulder, asserting that 
a disability began in service incident to a bruise on his 
shoulder.  He submitted copies of medical records dated in 1982 
from the Pensacola and Portsmouth Naval Regional Medical Centers, 
which reflected the above diagnosis and surgical intervention 
relative to the veteran's tumor.  The veteran's claim of 
entitlement to service connection for a left shoulder disability 
was denied in August 1982 because the tumor was not present in 
service and was diagnosed more than one year after separation 
from service.  After receiving the veteran's Notice of 
Disagreement, the RO provided him with a Statement of the Case 
that explained that the tumor was not found in service or within 
the presumptive period following service.  

Evidence submitted since that time consists of records prepared 
incident to an Agent Orange examination, records regarding 
treatment of other disabilities, and VA compensation and pension 
examinations.  A 1991 VA examination repeats the veteran's 
opinion that the giant cell tumor was caused by his inservice 
exposure to Agent Orange.  There is no indication, however, that 
the examiner adopted that opinion as his own, and it appears he 
was merely repeating what the veteran said.  Accordingly, there 
is no indication the examiner added medico-evidentiary value to 
the history regarding etiology provided by the veteran, and the 
opinion regarding an etiological link between service and the 
tumor is not competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

In April 1994 the RO denied service connection for the tumor, 
indicating that there was no support for the veteran's assertion 
that it was associated with herbicide exposure, as the tumor is 
not a disease entitled to a presumption of service connection 
under the law.  The veteran expressed his disagreement with that 
determination, and was provided with a Statement of the Case 
explaining the basis for it.  He perfected an appeal, and 
requested a hearing but did not appear for the hearing that was 
scheduled.  The appeal was sent to the Board.  Argument submitted 
on the appellant's behalf in pursuit of the claim repeats his 
assertion that there is a causal connection between exposure to 
Agent Orange in service and the tumor diagnosed after service.  

The Board of Veterans' Appeals (Board) reviewed the matter and in 
March 1997 remanded, in part, the appeal for additional 
development, to include obtaining additional medical records and 
referring the matter to a medical expert for an opinion as to 
etiology of the tumor, as to whether the tumor was present in 
service, and as to whether the tumor involved the tendon sheath.  
On remand, the additional medical records could not be located, 
and the March 1998 opinion from the medical expert did not 
address all the matters raised by the Board's remand.  The 
medical expert did state, however, that it was totally impossible 
to determine the date of the onset of the tumor.  


Analysis
Whether new and material evidence has been submitted to reopen a 
claim of service connection for residuals of the resection of a 
tumor of the left shoulder.

In reviewing a claim to reopen a previously denied claim, VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1998).  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.104(a) (1998); Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  In an attempt to reopen a claim last denied 
for one reason (for example, because there was no evidence that 
the disability was present to a compensable degree during service 
or within one year following service) VA cannot, once such 
evidence is obtained, base a refusal to reopen the claim on a 
different reason (such as the absence of evidence of a current 
diagnosis).  Molloy v. Brown, 9 Vet. App. 513 (1996).  

New and material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998). 

A three-step analysis of an attempt to reopen a previously denied 
claim is conducted under 38 U.S.C.A. § 5108 (West 1991).  Elkins 
v. West, 12 Vet. App. 209, 217-218 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc).  First, it must be 
determined whether the evidence presented or secured since the 
prior final disallowance of the claim is new and material.  
Second, if the claim is reopened, VA must determine whether, 
based upon all the evidence of record and presuming its credible, 
the claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, it 
must be evaluated on its merits provided the duty to assist set 
out 38 U.S.C.A. § 5107(a) (West 1991) has been met.  Winters.  

The evidence added to the record since the claim was first denied 
consists of materials that post-date the RO's 1982 decision 
denying service connection.  Accordingly, those materials are 
new.  The Board must next determine whether that evidence bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is so significant it must be considered in 
order to fairly decide the merits of the claim.  As noted above, 
the reason service connection was previously denied is that the 
tumor was not present in service or during the presumptive period 
following service.  A March 1998 medical expert report addressed 
the matter of whether the tumor was present in service.  That 
document was new and bears directly and substantially upon the 
specific matter under consideration, and is so significant that 
it must be considered.  There is no other medical evidence added 
to the record after August 1982 that addresses the matter of 
whether the tumor was present to a compensable degree during or 
within one year after separation from service.  The Board finds 
that the claim is reopened by the March 1998 medical expert 
report.  38 C.F.R. § 3.156(a) (1998).  

In light of the Board's conclusion that the claim is reopened, 
the next step in the review process is to address the matter of 
whether that claim is well grounded.  A person who submits a 
claim for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 5107(a) 
(West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury (lay or medical evidence 
depending on the circumstance of the alleged incurrence); and of 
a nexus between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) .  
For the purposes of determining whether a claim is well grounded, 
the presumption of credibility applies unless the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  McCartt v. West, 12 Vet. App. 164 (1999), 
citing  Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

In this case, there is competent evidence of a current 
disability, as the veteran clearly suffers from residuals of the 
1982 resection of a giant cell tumor from his left shoulder.  
Hence, the first element of the Caluza test for determining 
whether a claim is well grounded has been met.  There is no 
competent evidence of the tumor in service or during the one year 
presumptive period following service, however.  The veteran's 
service medical records do not contain a diagnosis of the tumor, 
and the post-service records clearly reflect that the tumor was 
not detected and diagnosed until more than one year following 
service. The only evidence that the tumor was present in service 
is the veteran's assertion that it was, and as held in Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), his assertion on that 
medical fact is not competent evidence.  Accordingly, the second 
step of the Caluza test has not been met.  The Board finds that 
the reopened claim of entitlement to service connection for a 
tumor of the left shoulder is not well grounded.  

The Board is aware of the holding in Stegall v. West, 11 Vet. 
App. 268 (1998), wherein the United States Court of Appeals for 
Veterans Claims held that a Board remand in an appeal involving a 
well-grounded claim created the right to compliance with the 
remand order.  In this case, however, the claim is not well 
grounded.  It is well established law that VA has no duty to 
assist unless and until a well grounded claim has been presented.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Therefore, 
despite the fact that the Board previously remanded this matter 
and the RO was unable to successfully complete the action 
directed by the Board in its remand, further assistance is not 
permitted at this stage.  


Entitlement to service connection for a left shoulder tumor 
secondary to exposure to Agent Orange in service.  

In June 1991 the veteran claimed his left shoulder tumor was due 
to exposure to Agent Orange in service.  A VA Agent Orange 
examination was conducted in 1991, and further action on that 
claim was stayed pending promulgation of new regulations.  When 
the claim was denied in 1994, VA explained that there was no 
evidence that the left shoulder tumor was one of the enumerated 
diseases for which service connection may be available on a 
presumptive basis due to alleged Agent Orange exposure.  

The applicable regulations establish service connection on a 
presumptive basis for veterans with Vietnam service during a 
particular period if the veteran subsequently develops, to a 
degree of ten percent or more during a particular period after 
exposure depending on the disease, one of the diseases enumerated 
at 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6).  The veteran 
alleges that his left shoulder tumor was caused by exposure to 
Agent Orange.  However, he has submitted no medical evidence to 
support that assertion, and as a lay person he is not competent 
to provide evidence on that medical question.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The records from the 
Portsmouth and Pensacola NRMCs report the tumor was a giant cell 
tumor of the humerus, which is not among the diseases enumerated 
in 38 C.F.R. § 3.309(e).  Accordingly, that disease is not one 
entitled to a presumption of service connection.  

Because there is no evidence of record that the appellant 
developed a disease that would be presumptively service connected 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 and 3.309(e), 
appellant has not submitted a well grounded claim for presumptive 
service connection.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) .

With regard to direct service connection, as discussed above in 
regard to the reopened claim, there is no competent evidence that 
the left shoulder tumor was present in service, or that it was 
the result of exposure to Agent Orange.  As the veteran has the 
statutory burden of submitting evidence sufficient to justify a 
belief that his claim is well grounded, and as he has not done so 
in this case, the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) .  

Based on the foregoing, the claim of entitlement to service 
connection for a left shoulder tumor as secondary to exposure to 
Agent Orange is not well grounded, and must be denied.  


ORDER

1.  New and material evidence has been presented, and the appeal 
is granted to the extent the previous denial of entitlement to 
service connection for residuals of resection of a left shoulder 
tumor is reopened.  However, that reopened claim is not well 
grounded, and service connection is denied.  

2.  The claim of entitlement to service connection for a left 
shoulder tumor secondary to exposure to Agent Orange in service 
is not well grounded, and is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

